Citation Nr: 1038378	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  08-26 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), evaluated as 50 percent disabling prior to 
August 26, 2008.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1968.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision of the Denver, Colorado, 
Department of Veterans Affairs (VA) Regional Office (RO), which 
increased the Veteran's service-connected PTSD to 50 percent 
disabling, effective July 19, 2006.  

In a supplemental statement of the case (SSOC) dated in March 
2009, the RO increased the Veteran's PTSD rating to 100 percent, 
effective August 27, 2008.  The Board notes that the Veteran 
requested that his 100 percent rating for PTSD date back to July 
19, 2006, the date of his claim for an increased rating.  A 
Veteran is generally presumed to be seeking the maximum benefit 
allowed by law and regulation, and a claim remains in controversy 
where less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for an 
increased rating for PTSD remains before the Board.  


FINDING OF FACT

Prior to August 26, 2008, the service-connected PTSD is 
manifested by nightmares, hypervigilance, increased startle 
response, avoidance, depression, hallucinations and problems with 
work and socialization.  There is no evidence of total social 
impairment, grossly inappropriate behavior, inability to maintain 
personal hygiene, memory loss or disorientation as to time and 
place.


CONCLUSION OF LAW

The criteria for an evaluation of 70 percent, and no higher, for 
PTSD prior to August 26, 2008, have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9411 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

In this case, the Veteran received notice of the evidence needed 
to substantiate a service connection claim, an increased rating 
claim and Dingess notice in a September 2006 letter.  Based on 
the foregoing, no further development is required with respect to 
the duty to notify.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting him in the procurement of 
service treatment records, pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA has obtained the Veteran's service treatment 
records, VA treatment records and afforded the Veteran a VA 
examination.  The 2007 examination is adequate to evaluate the 
Veteran's service-connected PTSD.  The examiner considered the 
Veteran's subjective complaints, examined him and set forth 
pertinent clinical findings.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
his claim at this time.

II.  Pertinent Law and Regulations

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2008).  The basis of disability 
evaluations is the ability of the body as a whole to function 
under the ordinary conditions of daily life, including 
employment.  38 C.F.R. § 4.10 (2009).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  The Board acknowledges however, that a 
claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  See also, 
Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.

Under the General Rating Formula for Mental Disorders, a 50 
percent rating is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short 
and long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent rating is assigned when there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships. 

A 100 percent rating is assigned when there is total occupational 
or social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place, memory loss 
for names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2009).

The psychiatric symptoms listed in the above rating criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002).

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of the 
percentage VA disability rating to be assigned; the percentage 
evaluation is to be based on all the evidence that bears on 
occupational and social impairment.  See 38 C.F.R. § 4.126; 
VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).

Under DSM-IV, GAF scores of 71 to 80 denotes that if symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument) no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily falling 
behind in schoolwork).  Score from 61 to 70 are indicative of 
some mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Score from 51 to 60 generally 
reflect some moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  Scores from 41 
to 50 reflect serious symptoms (suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning (e.g., 
no friends, unable to keep a job).  See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be resolved 
in favor of the claimant.  38 C.F.R. § 4.3 (2009).



III.  Analysis 

The Veteran claims that his disability rating for PTSD does not 
accurately reflect the severity of his symptoms.  The Veteran 
asserts that his PTSD warrants a 100 percent evaluation as of the 
date of his claim submitted in July 2006.  After carefully 
reviewing the evidence of record, the competent and credible 
evidence shows that the Veteran's PTSD warrants an increased 
rating to 70 percent prior to August 26, 2008.  

By way of history, the Veteran served 12 months of combat while 
in Vietnam.  He has been married to his second wife for the past 
24 years and maintains contact with his son from his first 
marriage.  His current wife has two children with whom the 
Veteran also maintains contact.

A November 2005 VA outpatient treatment record shows that the 
Veteran reported increased nightmares.  Examination was positive 
for nightmares and flashbacks of his Vietnam experience.  No 
hallucinations or delusions were noted.  The examiner indicated 
that the Veteran was not suicidal or homicidal.  Memory, insight 
and judgment were good.  

June 2006 treatment records show that the Veteran was depressed.  
The examiner noted that the Veteran's mood was euthymic and he 
showed little emotion when discussing traumatic episodes.  The 
examiner also noted that the Veteran's thoughts were appropriate 
and he gave no signs of suicidal or homicidal ideation.  At the 
time of the examination, the Veteran was taking medications for 
his depression and stated that he would seek counseling for his 
PTSD.  

Treatment records dated in September 2006 show that the Veteran 
presented with his wife and stated that their marriage has been 
generally good and reported good relationships with his wife's 
two grown children.  He reported depression due to physical 
disabilities and chronic pain and stated that Zoloft was helping 
reduce his irritability.  He asserted that he has nightmares, 
insomnia, avoidance, marked decreased interest and concentration, 
a feeling of detachment, hypervigilance and increased startle 
response.  The Veteran was afforded a GAF score of 42.  

In October 2006, B.S., LCSW, wrote a letter stating that she has 
been providing counseling services to the Veteran since May 2006.  
She stated that the Veteran's PTSD symptoms have increased 
dramatically since he retired in the past year and that his 
symptoms affect his relationships, his medical condition and his 
ability to experience piece of mind.  

The Veteran was afforded a VA examination in February 2007 and 
while his case file was not available for review, his electronic 
medical records were reviewed.  The Veteran reported 
irritability, depression and anxiety.  He also described 
pervasive hypervigilance and increased startle response.  He 
reported nightmares, traumatic memories and flashbacks.  The 
Veteran reported suicidal thoughts but denied any plan or intent.  
The examiner noted that the Veteran takes medication and receives 
outpatient treatment.  The Veteran stated that he maintains a 
good relationship with the son from his first marriage and that 
his current wife has gotten him through difficult times.  The 
examiner noted that the Veteran was well groomed, displayed 
appropriate behavior and affect, clear and goal directed thought 
processes and good cognitive reasoning.  The Veteran was afforded 
a GAF score of 42.  

April 2007 records reflected some significant occurrences in the 
Veteran's life.  His son was involved in the transport of drugs 
and his stepson moved back to Hawaii.  The Veteran felt guilt for 
not parenting his son better and stated that his wife was upset 
about her son moving to Hawaii.  The examiner noted that the 
Veteran did not isolate himself as a result of these situations 
and continued to volunteer with his Church.  In May 2007 the 
Veteran received a GAF score of 55.  

B.S., LCSW, wrote a letter in September 2007 stating that she has 
seen the Veteran for 14 treatment sessions and that he is 
concurrently seeing a psychiatrist to monitor his medication.  
She stated that the Veteran has been experiencing symptoms that 
approximate a rating of 70 to 100 percent.  B.S. stated that if 
the Veteran was not retired, it is unlikely that he would have 
the skill to work in a job with others, given his degree of 
anxiety, reactivity and depression.  She stated that, despite 
medications, the Veteran continues to have nightmares and 
insomnia.  She reported that he becomes easily overwhelmed with 
situations that require him to deal with conflict or 
disagreement, which severely limits his social interaction.  She 
also stated that he continues to experience intrusive thoughts.  

In September 2007, the Veteran reported traveling to Tennessee to 
visit his family and stated that he enjoyed himself.  However, he 
reported feeling depressed on his return home, as his 
congregation replaced his pastor and offered the job to another 
person.  The Veteran began to attend the new church and continued 
to be active.  He also reported looking forward to his 
granddaughter moving close to him.  

In October 2007 an examiner noted that the Veteran experiences 
occasional hallucinations regarding hearing voices calling his 
name and seeing shadows.  

The Veteran's wife wrote a letter received in October 2007 and 
stated that the Veteran experiences nightmares and does not sleep 
well.  She stated that she has witnessed him checking and 
rechecking doors and that he startles when he hears loud noises.  

February 2008 VA treatment records show that the Veteran spends 
his free time volunteering with his church.  The Veteran reported 
hypervigilance, increased startle response, nightmares and 
depression.  The examiner noted good hygiene, good eye contact, 
articulate speech, rational and coherent thought processes and 
good judgment.  In addition, the Veteran showed no suicidal or 
homicidal ideations.  A February 2008 treatment record noted 
occasional audio hallucination of hearing voices and visual 
hallucination of seeing shadows.  It was also noted that he was 
experiencing nightmares, hypervigilance, increased startle 
response, avoidance and depression.

Affording the Veteran the benefit of the doubt, the Board has 
determined that the Veteran's disability picture more nearly 
approximates the next-higher 70 percent evaluation for PTSD 
during the entire appeal period.  The Veteran received GAF scores 
of 42-55.  As discussed above, GAF scores of 41 to 50 represent 
"serious symptoms" or serious impairment in social and 
occupational functioning and scores of 51 to 60 represent 
moderate symptoms.  The Veteran's social worker states the 
Veteran would not be able to work due to his PTSD.  The Veteran 
has shown occupational and social impairment, with deficiencies 
in most areas, such as work, mood, difficulty in adapting to 
stressful situations and an inability to establish and maintain 
effective relationships due to the service-connected PTSD.  He 
also shown that he experiences hallucinations both auditory and 
visual.

The Board finds that the criteria for a 100 percent schedular 
rating has not been met.  He has shown that he gets nervous in 
social situations and that he has minimal contacts outside his 
family.  However, he still is close with his wife and children 
and maintains contact with his granddaughter.  Additionally, 
there is no persistent danger of him hurting himself or others 
and he has not shown disorientation as to time and place.  The 
Veteran has also not exhibited memory loss or grossly 
inappropriate behavior.  Furthermore, he has appeared 
appropriately groomed and attired.  While there is evidence of 
occasional hallucinations describes as hearing voices and seeing 
shadows in October 2007 and February 2008, the evidence does not 
show persistent hallucinations or delusions.  Therefore, the 
objective evidence of records does not support a 100 percent 
schedular rating prior to August 26, 2008.  

Therefore, the Veteran's PTSD rating is increased to 70 percent 
during the entire appeal period, prior to August 26, 2008.  The 
appeal to this extent is granted.

Extraschedular 

The Board has also considered whether a higher rating is 
warranted on an extra-schedular basis.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate. Therefore, initially, there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  If 
the criteria reasonably describe the Veteran's disability level 
and symptomatology, then the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
Here, as discussed above, the rating criteria for the service-
connected PTSD describes the Veteran's disability level and 
symptomatology for the designated appeal period.  Thus, as the 
Veteran's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluations are adequate, and no 
referral for an extraschedular evaluation is required.  Thun v. 
Shinseki, F.3d 1366 (Fed. Cir. 2009).

In adjudicating the current appeal for a higher evaluation, the 
Board has not overlooked the Court's holding in Rice v. Shinseki, 
22 Vet. App. 447 (2009) (per curiam) (holding that claims for 
higher evaluations also include a claim for a total rating based 
on individual unemployability (TDIU) when the appellant claims he 
is unable to work due to a service connected disability).  
However, the Board finds that Rice is not applicable to the 
current appeal because the Veteran has not asserted that he is 
unable to work solely due to his service-connected PTSD.

ORDER

Entitlement to a 70 percent rating for PTSD during the entire 
appeal period prior to August 26, 2008 is granted, subject to the 
regulations pertinent to the disbursement of monetary funds.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


